Case 19-12489-m|<n Doc 1 Entered 04/24/19 14:01:16 Page 1 of 61

Fil| in this information to identify your case:

 

United States Bankruptcy Court for the:

District of Nevada

 

Case number (if known); Chapter you are filing under:

i
5
§ _______ d Chapter7

* `~: :`
l:l Chapter 11 L\S
cl : vi
0 §::::;:§ 'Z'”*\% FFR zq v El check irtnis is an
_, , amended h|ing

 

 

Officia| Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may tile a bankruptcy case together--called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
govemment-issued picture CYREA

 

 

 

identification (for examp|e, F"s‘ name F'f$\ name
your driver's license or A

passport). Middle name Middle name
Bn'ng your picture MON ROE

identification to your meeting '-ES* name Last name
with the trustee.

Sufflx(Sr., Jl’.. ||, |||) Sufflx (Sr., Jr., ||, |||)

 

 

 

 

 

 

 

 

(iTlN)

 

2. A|| other names you N/A
have used in the last 8 Fi,s, name Fi,s, name
years
|nc|ude your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. On|y the last 4 digits of
your Social Security XXX _ XX _ -6_ -3_ -5_- -1_ XXX XX -_ -_ -_ -_
number or federal oR oR
individual Taxpayer 9 9
identification number XX " XX "-_ ___ __ ___ XX _ XX _

 

 

Officia| Form 101

Voluntary Petition for individuals Fillng for Bankruptcy page 1

/

,.~.MW,.”-~W.\~,<-‘~.~. ~ d »

\»,. ~,.~t

 

 

Case 19-12489-ml<n

mwa CYREA A. MONROE

 

First Na.n\e Midde Name

Last Name

Case number (Mnown)

Doc 1 Entered 04/24/19 14:01:16 Page 2 of 61

 

4. Any business names
and Emp|oyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

m l have not used any business names or Ele.

About Debtor 2 (Spouse Only in a Joint Case):

n l have not used any business names or Ele.

 

Business name

Business name

 

Business name

EN`_

Business name

J_

J'_

 

5. Where you live

8250 N GRAND CANYON DR|VE

 

Number Street

 

 

if Debtor 2 lives at a different address:

 

 

Number Street

 

 

 

LAS VEGAS NV 89166

City State ZlP Code ley State ZlP Code
CLARK

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

2251 N RAMPART BLVD

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

Number Street

 

 

 

 

21 10

P.O. Box P.O. Box

LAS VEGAS NV 89128

City state zlP Code Cify S!ate ZlP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before liiing this petition,
l have lived in this district longer than in any
other distnct.

El l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

n Over the last 180 days before liling this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ofiicial Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 2

 

Debtor 1

Case 19-12489-mi<n

First Name

CYREA A. MONROE

Midcle Name

Doc 1 Entered 04/24/19 14:01:16 Page 3 of 61

Case number (,rkmwn)
Last Name

w Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Requi/ed by 11 U.S.C. § 342(b) for lnd/`v/`duals Filing
for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter7

Cl Chapter 11
Cl Chapter 12
Cl Chapter 13

 

How you will pay the fee

Cl l will pay the entire fee when l file my petition. Please check with the cierk’s oche in your
local court for more details about how you may pay. Typica||y, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

m | need to pay the fee in installments if you choose this option, sign and attach the
Appiication for individuals to Pay The Filing Fee in installments (Officiai Form 103A).

El | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must lili out the Appiication to Have the
Chapter 7 Filing Fee Waived (Officiai Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for C| No
bankruptcy within the
last 3 years? m Yes. Distn'ct When Case number
MM/ DD/WYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy m No
cases pending or being
filed by a spouse who is a Yes. Debtor Re|ationship to you
not mmg th's ca_se w'th Distn`ct When Case number, if known
you, or by a business MM ,DD /YYyY
partner, or by an
affiliate?
Debtor Re|ationship to you
Distn`ct When Case numberl if known
MM / DD / YYYY
11- D° _y°u rent your Cl No. Goto line 12.
res'den°e? m Yes. Has your landlord obtained an eviction judgment against you?

Ofiicial Form 101

LZI No. Go to line 12.

Cl Yes. Fill out initial Statemenf About an Eviction Judgment Against You (Fonn 101A) and tile it as
pari of this bankniptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 19-12489-mi<n Doc 1 Entered 04/24/19 14:01:16 Page 4 of 61

Debwri CYREA A. MONROE

. Case number (rfknown)
First Name Middle Name Last Name

 

mkeport About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor 21 No_ Go to part 4_
of any fuli- or part-time
business? 0 Yes. Name and location of business

A sole proprietorship is a
business you operate as an . .
individual, and is not a Name of busmess’ 'fany
separate legal entity such as

aco oration, artn rsh` ,or
LLCrp p e lp Number Sti'eet

 

 

 

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

city state ziP code

Check the appropriate box to describe your business:

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
El Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
Ei Siockbroi<er (as defined in ii u.s.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

El None of the above

 

 

0 Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 1 1 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your i
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B). .
debtor? f

_ _ m No. | am not filing under Chapter 11. '
For a definition of small 3
business debtor. see El No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U~S-C~ § 101(51'3)- the Bankruptcy Code.

mkeport if You Own or Have Any Hazardous Property or Any Property That Neods Immediate Attention

 

 

14. Do you own or have any m No
property that poses or is
alleged to pose a threat a Yes. What iS the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

city state ziP code

Ofiicial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 19-12489-mi<n Doc 1 Entered 04/24/19 14:01:16 Page 5 of 61

Debtori CYREA A. MONRQE Case number rlrknawni

First Name Midde Name Last Name

m£xplain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Te|| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofiicial Form 101

About Debtor 1'.

You must check one:

w l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L_.i l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L_.i | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L_.i | am not required to receive a briefing about
credit counseling because of:

Ci |ncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

L`.l Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Ci Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
brieiing about credit counseling, you must tile a
motion for waiver of credit counseling with the court

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Ei l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L_.i l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ei l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances men't a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

L_.i lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

L_.i Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 6 of 61

CYREA A. MONROE

First Name Midde Name

mAnswer These Questions for Reporting Purposes

Debtor 1 Case number (irknown)

 

Last Name

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, fami|y, or household purpose .”

a No. Go to line 16b.
il Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

m No. Go to line 160.
U Yes. Goto line 17_

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

U No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g No
administrative expenses
are paid that funds will be a Yes
available for distribution
to unsecured creditors?
18. How many creditors do U 1-49 El 1,00()5,000 U 25,001-50,000
you estimate that you il 50-99 U 5,001-10,000 El 50,001-100,000
°We? El 100-199 El 10,001-25,000 U More than 100,000
U 200-999
19. How much do you il $e$so,ooo El $1,000,001-$10 million U $500.000,001-$1 billion

estimate your assets to
be worth?

U $50,001-$100,000
U $100,001-$500,000
U $500,001_$1 million

U $10,000,001-$50 million
U $50,000,001-$100 million
U $100,000,001-$500 million

U $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

msign Below

For you

U $o$so,ooo

il $50,001-$100.000
U $100,001~$500,000
U $500,001-$1 million

U $1,000,001-$10 million

El $10,000,001-$50 million
U $50,000,001-$100 million
El $100,000,001-$500 million

El $500,000,001-$1 billion

U $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
U More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lfl have chosen to tile under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both_
18 U.S. .§§ 152, 1341, 1519, and 3571.

 

MM

Signauire of Debtor 3 ,\
Executed on C]

/DD /YYYY

Executed on _____
MM/ DD /YYYY

Signature of Debtor 2

 

Ofiicial Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 6

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 7 of 61

Debtor1 CYREA A. MON ROE Case number rirknown)

 

First Name Midde Name

 

La§ Name

 

For your attorney, if you are

represented by one

if you are not represented
by an attorney, you do not
need to file this page.

M§?§EW§§§§§£§KMW@§%?M£%“ §ZH§S?¥» \ \

thcial Form 101

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U,S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

X Date

SignatureofAttomeyfor Debtor MM / DD /YYYY

 

 

Pi`in\ed name

 

Finn name

 

Number Street

 

 

 

 

City State ZlP Code
Contact phone Email address
Bar number State

xiii “W%;§B§§R§§Q §§s>§f’§\~§?§&§§§s&e$§§§?$?

   

`;4¢%§€&§? ~ ~X\Ms`? <€§'t/‘N§§§Q¢§i ‘:§§§M' I`§W iiimé§§§xw§§i

Voluntary Petition for individuals Filing for Bankruptcy page 7

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 8 of 61

Debtor 1 CYREA A- MONROE Case number (ifknown)

 

First Name Midde Name

 

 

Last Name

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

 

Ofiicial Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful, you must correctly file and handle your bankruptcy case. The mles are very
technical, and a mistake or inaction may affect your rights_ For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be discharged if you do not list
property or properly claim it as exempt, you may not be able to keep the property, The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to detennlne if debtors have been accurate, truthfui, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bank ruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-tenn financial and legal
consequences?

n No
m Yes
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are

inaccurate or incomplete, you could be fined or imprisoned?

n No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy fonns?
q No

Ci Yes. Name of Person
Attach Bankruptcy Petition Preparer Notice, Deciaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in nling without an attomey. |
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case_

x W>Q iin~w_./x/

 

 

Signatu}[ of Debtor 1 a 9/ r Signature of Debtor 2
Date Az n Date
MM / DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Ce|l phone Ce|l phone
Email address Email address

 

raw ~» weiss

     

Voluntary Pet|tion for individuals Filing for Bankruptcy page 8

 

 

 

 

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 9 of 61

 

Fill in this information to identify your case:

penton CYREA A. MONROE

First Name Middle Name Last Name

Debtor 2
(Spouse. if liling) Firsr Name Middie Name

 

united States Bankruptcy Counforthe: District of Nevada

Case number n CheCk if this is an
rirknown) amended filing

 

Ofiicial Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

 

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this fonn. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

mummarize Your Assets

Your assets
1 Value of what you own
1. schedu/e A/B: Propeny (Orrioial Form 106A/B)

 

 

 

 

 

ie_ copy line 55, Total real estate from sonedu/e A/B .......................................................................................................... $ ____0@-
1b. Copy line 62, Total personal property, from Schedu/e A/B ............................................................................................... $ 4,898.00
1c. Copy line 63. Total of all property on Schedu/e A/B ......................................................................................................... $ 4,898_00
m Summarize Your Liabilities f
Your liabilities

Amount you owe
2. Schedu/e D.' Creditors Who Have Claims Secured by Property (Ofncial Form 106D)

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedu/e D ............ $ 0`00
3. Schedu/e E/F: Credifors Who Have Unsecured C/aims (Official Form 106E/F) 81 7 9 0 24
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedu/e E/F ............................................ $ ___-_’_`~
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedu/e E/F ....................................... + $ 14’962_00
Your total liabilities s 961752'24
msummarize Your income and Expenses
4. Schedu/e /.' Your~lncome (Official Form 1060 $ 2’ 84 81 0 0 §
Copy your combined monthly income from line 12 of Schedu/e / .......................................................................................... ____
z 5. Schedu/e J: Your Expenses (Ofiicial Form 106J) 2 949 99
1 Copy your monthly expenses from line 220 of Schedu/e J .................................................................................................... $ ___'_‘

 

Ofiicial Form 1068um Summary of Your Assets and Liabilities and Certain Statist|ca| information page 1 of 2

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 10 of 61

Debtor 1 CYREA A. MONROE Case number (irr<nown)

 

First Name Middle Name Last Name

mnswer These Questions for Administrative and Statistical Records

 

 

6_ Are you filing for bankruptcy under Chapters 7, 11, 0|'13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

m Yes

 

; 7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those l‘incurred by an individual primarily for a persona|,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines B~Qg for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules

 

8. From the Statement of Your Current Monthiy lncome: Copy your total current monthly income from Ofiicial ` l
5 Fonn122A-1 Line11;OR, Form122B Line11;OR,Form122C-1Line14. $ S§y o? qOQr 951

 

 

 

 

 

9_ Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on Soheduie E/F, copy the foilowing:

9a. Domestic support obligations (Copy line 6a_)

9b. Taxes and certain other debts you owe the government (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.)

9d. Student loans (Copy line 6f.)

9e. Obiigations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 69.)

9f. Debts to pension or profit-sharing plans, and other similar debts (Copy line 6h.) +

Total claim

 

$ U/‘n`j

$ Q/ 413
s n 10 z
$ jr¢ Q(p;). do

$_M

s o- 50

 

Qg_ Total. Add lines 93 through 9f.

 

s /fz[qwl(n)

 

 

 

 

 

Ofiicial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical lnfonnation

page 2 of 2

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 11 of 61

Fill in this information to identify your case and this filing:

Debw,, Cyrea A. Monroe

Flrst Name Middle Name

 

Debtor 2
(Spouse, if filing) Fina Name Middle Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

 

Ei cheek if this is an

 

 

amended filing

Ofiicial Form 106A/B
Schedule AiB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possibie. iftwo married people are filing together, both are equally
responsible for supplying correct infonnation. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known). Answer every question. '

 

 

Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Ovim or Have an interest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

w No. Go to Part 2.
n Yes. Where is the property?

what is me property? Check an that apply' Do not deduct secured claims or exemptions Put

n Single-family home the amount of any secured claims on Scheduie D:

1_1_ Credtors Who Have Ciaims Secured by Property.

 

Ci o l m ' ‘tb 'd‘
Street addressifavai|abie,orotherdescription upex or um_um wl mg

 

 

 

n C°nd°"‘i"iu"" °" cooperative Current value of the Current value of the

n Manufactured or mobile home entire property? portion you own?

n Land $ $

n investment property

n Timeshare Describe the nature of your ownership
City State zlP C°de n Other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one

 

n Debtor1 only

County n Debtor 2 only

n Debtor 1 and Debtor 2 only n check " this is community property
(see lnstrudions)

 

n At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification numbers

 

if you own or have more than one, list here:

' ')
what ls me property ' Check all that app'y‘ Do riot deduct secured claims or exemptions Put
n Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

1_2_ . t t 4 n Dup|ex or mum_unit building Creaifors Who Have Clarms Secured by Property.
Street address if available, or other descnptlon 1 _ _
n CO"dOm'NUm Or COODeratlve Current value of the Current value of the
n Manufactured or mobile home entire property? portion you own?
n Land 5 5
n investment property
Describe the nature of your ownership
City State ZlP Code n T‘meshare interest (such as fee simple, tenancy by
n Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

 

n Debtort only
n Debtor 2 only

n Debtort and Debtor 2 only n Check if this is community property
n At least one of the debtors and another (See instructions)

 

County

Other infonnatlon you wish to add about this item, such as local
property identification number:

 

Ofiicial Form 106A/B Schedule Ach Property page 1

\ ,. .r~.s,_ ..…“,.. W, .,, .y,-o".,

 

 

two m.,,»,»y ...,.._.,.,,.rt,o..l

Case 19-12489-ml<n

Debtor1 Cyrea A. Monroe

Doc 1 Entered 04/24/19 14:01:16 Page 12 of 61

 

First Name M`lddle Name Last Name

1.3.

 

Street address, if availab|e, or other description

 

 

City State

ZlP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

mbescribe Your Vehicles

What is the property? Check all that apply.
n Sing|e-family home

n Duplex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

n Land

n lnvestment property

m Timeshare

n Other

 

Who has an interest in the property? Check one.
n Debtor1 only

Cl Debtor 2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

Case number lnknml

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

cl Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? |nc|ude any vehicles
you own that someone else drives. lf you lease a vehicle, also report it on Schedu/e G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles motorcycles

m No
n Yes

3_1_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

lf you own or have more than one, describe here:

3,2_ Make:
Model:
Year.
Approximate mileage:

Other information:

 

l
§
z
§

 

Oficia| Fomi 106A/B

Who has an interest in the property? Check one.
n Debtor1 only

l:l Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditols Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

 

 

 

 

z
z

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 13 of 61

Debtor1 Cyrea A' Monroe Case number lirknawn;

 

 

 

Flrst Name Mldd|e Name Last Name
3_3_ Make: who has an interest in the property? Check °ne~ Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Model: n Debtor 1 only Creditars Who Have Claims Secured by Pmperty.
y [] Debtor 2 only
eal”.

Approximate mileage:

Other infon'nation:

 

 

 

 

E] Debtor 1 and Debtor2 only
E] At least one of the debtors and another

[] Check if this is community property (see
instructions)

Current value of the Current value of the

entire property? portion you own?

3_4_ Make: Wh° has an interest in the Property? Check °ne~ Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Schedule D:
Model; n Debtor 1 only Creoitors Who Have Claims Secured by Pmperty.
y [] Debtor 2 only
ear.

Approximate mileage:

Other information:

 

 

 

 

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

[] Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercrait, ishing vesse|s, snowmobiles, motorcycle accessories

m No
E] ¥es
4'1_ Make; Wh° has an interest in the P"°Pe"m Check °"e~ Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Model: n Debtor 1 only Creditors Who Have C/airns Secured by Property.
y n Debtor 2 only
eal”.

|f you own or have more than one, list here:

Other infon'nation:

 

 

 

n Debtor1 and Debt0r2 only
n At least one of the debtors and another

[] Check ifthis is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

4_2' Make: Who has an interest ln the property? Check one_ Do nm deduct Secu,ed daims or exemmions' Put
n Debtor 1 onl the amount of any secured claims on Sohedu/e D:
Mode|: y Creditors Who Have Claims Secured by Property
E] Debtor 2 only '
¥ear. Current value of the Current value of the

 

 

 

 

Ofiicial Form 106A/B

E] Debtor1 and Debtor 2 only

 

. . .,
Other i"f°"“an°n" E] At least one of the debtors and another ent"e property? pom°n you own '
[] Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages Q_QQ
you have attached for Part 2. Write that number here ........... ................. _-) ____

 

Schedule Ale Property

page 3

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 14 of 61

benton Cyrea A. Monroe

First Name Middle Name Last Name

mesch Your Persona| and Household ltems

Do you own or have any legal or equitable interest in any of the following items?

Case number irrkmwnl

 

s. Househo|d goods and furnishings
Examples: Major appliances, fumiture, iinens, china, kitchenware

DNo

Current value of the
portion you own?

Do not deduct secured daims
or exemptions

 

m Yes. DESCi'ibe......... 5 Sofa’ Loveseat, Bed

$ 1,800.00

 

7. Elchonics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music
coilections; electronic devices including cell phones, cameras, media players, games

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n No z
m Yes. Describe .......... Cellphone c $ 200.00
8. Col|ectib|es of value
Examples.' Antiques and iigurines; paintings, prints, or other artwoli<; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, coilectibles
n No
E Yes. Descn'be .......... Co"ege books $ 100_00
9. Equipment for sports and hobbies
Examples: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
n No
m Yes- Des°"be ~~~~~~~~~~ Track Spikes for granddaughter, camera for granddaughter $ 300-00
10.Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
m No
n Yes. Describe .......... $ 0.00
11.Clothes
Examples; Everyday clothes, furs, leather coats, designer wear, shoes, accessories
n No
m YeS- Describe ---------- Everyday clothes and outerwear, shoes s 250-00
12.Jewelry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
gold, silver
n N° 85 00
m Yes` Des°"be """"" Costume iewelry from my deceased mom $__`*_
13_Non-fan11 animals
Examples.' Dogs, cats, birds, horses
m No
n Yes. Describe .......... $ 0.00
14,Any other personal and household items you did not already list, including any health aids you did not list
n No
m Yes. Give speoiiic . 5 G0.00
information _____________ Biood pressure cup, electronic thennoter _--_-

 

 

15_ Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .....................................

Ofiicial Form 106A/B Schedu|e A/B: Property

 

$ 2,795.00

 

 

 

page 4

`.-.W,

~"~'1“"'““""”""' ~ - w r,,… o.\~

,i,,.,,y

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 15 of 61

Demm Cyrea A. Monroe

 

 

 

 

Case number rir)inmi §

Flrst Name Middle Name Last Name
-Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the foilowing? Current value of the
portion you own?

Do not deduct secured daims

or exemptions

16. Cash
Examp/es: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition

n No

m yes ................................................. . ............. Cash: ______________________ $ 103.00

17. Deposits of money
Examp/es: Checking, savings, or other financial accounts; certificates of deposit shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

ZNo

n ¥es ..................... institution name:

17.1. Checking account

 

17.2. Checking account:

 

17.3. Savings account

 

17.4. Savings account

 

17.5. Certificates of deposit

 

17.6. Other financial account

 

17.7. Other financial account

 

17.6. Other financial account:

 

17.9. Other financial account

MMMMG§G§G§G§G§

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage tinns, money market accounts

mNo

n ¥es ................. institution or issuer name: ;

 

 

 

19. Non-pubiicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

iZl No Name of eniity; % or ownership:
n Yes. Give speciiic O°/o %
information about o
them ........ 0 /° %
0% %

 

Ofiicial Form 106A/B Sched ule A/B: Property page 5

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 16 of 61

Debtor1 Cyrea A' Monroe Case number rrr)<nowm

First Name Midd|e Name taxi Name

20. Govemment and corporate bonds and other negotiable and non-negotiable instmmen\s

Negotiab/e instruments include personal checks, cashiers’ checks, promissory notes, and money orders_
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Yes. Give specific |SSUer name:
information about
them ....................... $

 

 

 

 

21. Retirement or pension accounts
Examp/es.' interests in |RA. ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

El No
m Yes. List each
account separately. Type of account |nstitution name:
401(k)o,sim,~,a,p,an; Fidelity 401 (K) with Emp|oyer 3 700_00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account $
Additiona| account $
22.Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examp/es: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

n No

m Yes .......................... |nstitution name or individuai: §
Electric: $ f
Gas: $ :
Heating oil: $
Security deposit on rental unit; $
Prepaid rent Securitv Deposit with Newman Property Manaqement $ 1,300.00
Te|ephone: $
Water. $
Rented fumiture: $
Other. $ ;/

23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
n Yes .......................... issuer name and description:
$ ,
$

 

 

Ofiicial Form 106A/B Sched ule AIB: Property page 6

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 17 of 61

Debtor 1 Cyrea A. MOnl'Oe Case number iifknown,__

First Name Middle Name Last Name

 

24.lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C, §§ 530(b)(1), 529A(b), and 529(b)(1).

m No
m Yes ....................................

institution name and description. Separate|y file the records of any interests.11 U.S.C. § 521(c):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

m Yes. Give specific
information about them.... $

 

 

 

 

25. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: intemet domain names, websites, proceeds from royalties and licensing agreements

ZNo

El Yes. Give specific
information about them.... 1 $

 

 

 

27. Licenses, franchises, and other general intangibles
Examp/es: Buiiding perrnits, exclusive licenses, cooperative association hoidings, liquor licenses, professional licenses

mNo

m Yes. Give specific
information about them.... § $

 

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28,Tax refunds owed to you

 

m No

m Yes. Give specific information Fedem|:
about them, including whether
you already filed the returns : 5 State'.

and the tax years, ....................
Lom|:

 

29. Famiiy support
Examp/es: Past due or lump sum aiimony, spousal support child support maintenance divorce settlement property settlement

mNo

m Yes, Give specific information ..............

 

 

 

 

 

A|imony: $
Maintenance: $
k Support: $
._ Divorce settlement $
` Property settlement $
30. Other amounts someone owes you
Examp/es: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
m Yes. Give specific information,......,,,....,§

 

Ofiicial Form 106A/B Schedule A/B: Property page 7

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 18 of 61

Debtor1 Cyrea A. Monroe

Case number rirknown)_
First Name Middle Name Last Name

 

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance

ENo

n Yes. Name the insurance company

_ Com an name: Beneficia : Surrender or refund value:
of each policy and list its value. p y ry

$

 

 

32. Any interest iri property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specific information ..............

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents, employment disputesl insurance claims, or i'ights to sue

mNo

n Yes. Describe each claim. ....................

 

 

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

n Yes. Describe each claim.

 

 

35.Any financial assets you did not already list

m No § ________________

n Yes. Give specific information ............ § s

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .` -) $ 2'103'00

 

 

 

 

m Describe Any Business-Re|ated Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37_ Do you own or have any legal or equitable interest in any business-related property?
E No. so to Part 6.
C| Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

n No §
n Yes. Describe .......

 

 

 

39. Office equipment, fumishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugsl telephones, desks, chairs, electronic devices

n No _
n Yes. Describe ...... . $

 

Ofiicial Form 106A/B Schedule AIB: Property page 8

...5».%»,,»" ~,~

i,... »-,\iwi~.~¢/~ .. .…

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 19 of 61

Debtor1 Cyrea A~ Monroe Case number nrknown)
First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment supplies you use in business, and tools of your trade

n No
n Yes. Describe......._

 

 

 

41.lnventory
n NO :
n Yes. Describe......§ $

 

 

 

42. interests in partnerships orjoint ventures

UNo

n Yes. Describe ....... Name of entity: % of ownership:

% s
% s
% s

 

 

 

43. Customer iists, mailing iists, or other compilations
n No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
n No
n Yes. Describe........

 

 

 

 

44.Any business-related property you did not already list
n No
n Yes. Give specific

 

information .........

 

 

 

 

999999999999

 

 

45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here ')

 

 

 

 

Describe Any Farm- and Commercia| Fishing-Re|ated Property You Own or Have an interest ln.
if you own or have an interest in fami|and, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related propertW

g No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

 

Do not deduct secured daims
or exemptions
47. Farm animals
Examp/es: Livestock, poultry, farm-raised fish
n No
n Yes ..........................
$

 

 

Ofiicial Form 106A/B Schedule A/B: Property page 9

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 20 of 61

cemeri Cyrea A. Monroe

Firsl Name Middle Name Last Name

Case number rirknewn)

 

45. Crops-either growing or harvested

DNo

n Yes. Give specific ,
information............. : $

 

 

49_ Farm and fishing equipment impiements, machinery, tixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

n No
l:i Yes ..........................
$
50. Farm and fishing supplies, chemicals, and feed
n No
n Yes .......................... l
$
51.Any farm- and commercial Eshing-re|ated property you did not already list
n No
l:i Yes. Give specific
information $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached s
for Part 6. Write that number here 9
Describe All Property You own or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
m No _
n Yes. Give specihc §
information
54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 5
List the Totals of Each Part of this Form
ss. Pen 1: Total rear eerate, line 2 -) s 0~00
56.Part 2: Total vehicles, line 5 $ O'OO
57. Part 3: Total personal and household items, line 15 $ 2’795'00
58. Part 4: Total financial assets, line 36 $ 2‘103'00
59. Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Total farm- and fishing-related property, line 52 $ O'OO
61. Part 7: Total other property not listed, line 54 + $ 0-00
62.Total personal property, Add lines 56 through 61. .................... $ 4'898'00 ,Copy personal property total 9 + $ 4.898-00
63.Total of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 4'898'00

 

 

 

Ofiicial Form 106A/B Schedule AIB: Property page 10

.,e\.§,~...,»».

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 21 of 61

Fill in this information to identify your case:

Debtor1 Cyrea A. Monroe

First Name Middlc Name Last Name

 

Debtor 2
(Spouse, if filing) mt Name uraaie Name

 

United States Bankninrcy Court for the: DisiriCt Of Nevada

case number El Check if this is an
(lfknown) _
amended filing

 

 

Ofiicial Form 106C
Schedule C: The Property You Claim as Exempt wis

Be as complete and accurate as possible if two married people are hling together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B.‘ Property (Officia| Form 106A/B) as your source, list the property that you claim as exempt, if more
space is needed, ill out and attach to this page as many copies of Part 2: Additiona/ Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Altematively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit Some exemptions--such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount

identify the Property You Claim as Exempt

 

 

 

 

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

g You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specinc laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
§§§;npnon. s fe bed i vese t $1,800.00 g 3 11 U .s.c. § 522(b)(3)
Line from m 100% of fair market value, up to
Schedu/e A/B; 6 any applicable statutory limit
§:§;npnon: _cai:thone s 200.00 g 3 11 u.s_c. § 522(b)(3)
Line from z m 100% of fair market value, up to
Schedu/e A/B; any applicable statutory limit
§:§;npuon: ii B k 3100.00 g 3 11 U.s.c. § 522(b)(3)
. m 100% of fair market value, up to
Line from
Schedule A/B; _B_ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

m No
m Yes

Ofiicial Form 1060 Schedule C: The Property ¥ou Claim as Exempt page 1 of _

Case 19-12489-ml<n

Debtor 1

Cyrea A. Monroe

 

Firsi Name

Middle Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B.'

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B.'

Brief
description:
Line from
Schedule A/B.'
Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B.'

Ofiicial FOrm 106C

Last Name

Current value of the
portion you own

Case number manr

Amount of the exemption you claim

Check only one box for each exemption

 

m 100% of fair market value, up to
any applicable statutory limit

 

g 100% of fair market value. up to
any applicable statutory limit

 

g 100% offair market value, up to
any applicable statutory limit

 

 

g 100% offair market value, up to

 

 

q 100% of fair market value, up to
any applicable statutory limit

 

a 100% of fair market value, up to

 

a 100% of fair market value, up to

 

 

a 100% of fair market value. up to

 

 

a 100% of fair market value, up to

 

a 100% of fair market value. up to
any applicable statutory limit

 

 

a 100% of fair market valuel up to

Copy the value from
Schedule A/B
TrackSpikesCamera $ 300.00 [| $
i_
_Eiieoida¥_£llothes_ s 250.00 Cl s
1 1
Costume Jewe|[y $ 85.00 g $
12
B|ood PressureCup $ 60.00 g $
14 _ _ _
___ any applicable statutory limit
Emp|oyer 401 (K) $ 700.00 g $
21_
s Ci s
___ any applicable statutory limit
s El s
__ any applicable statutory limit
s Ci s
any applicable statutory limit
s Ci s
__ any applicable statutory limit
s Ci s
$ Cl s
__ any applicable statutory limit
s Ci s

 

a 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Doc 1 Entered 04/24/19 14:01:16 Page 22 of 61

Speciiic laws that allow exemption

11 u.s.c. § 522(b)(3)

11 u.s.c. § 522(b)(3)

11 u.s.c. § 522(b)(3)

11 u.s.c. § 522(b)(3)

11 u.s.c. § 522(b)(3)

page Z_ of _

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 23 of 61

Fill in this information to identify your case:

Debtor1 CYREA A. MONROE

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: District Of Nevada

Case number
miami El check ifihis is an
amended filing

 

 

Ofiicial Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct
infonnation. lf more space is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this fonn. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
g No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this fonri.
a Yes. Fill in all of the information below.

List All Secured Claims

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately A,h'c',um °f"c|aim
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditoi’s name

Column A v _ Column B ' »» ' Column C '
Value of collateral Unse`cured

Dq not deduct the that supports this portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value of collateral_ Claim . ` _` z ll'any
:2:] Describe the property that secures the claim: $ $ $
Creditor's Name
Number Streei
As of the date you file, the claim is: Check all that app|y.
n Contingent
n Unliquidated
City State ZlP Code n Dispmed
Who owes the debf? Check one Nature of lien. check air mar appiy.
n D€b¥°H Only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
m Debtor1 and Debtor 2 oniy n Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another n Judgmenf lien from a lawsuit
n Other (inc|uding a right to offset)
n Check lf this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number____ _ _
~2~£»\ Describe the property that secures the claim: $ $ $
Creoitoi’s Name
Number Streel
As of the date you file, the claim is: Check all that app|y.
n Contingent
n Unliquidated
City State ZlP Code n Disputed
Who owes the debf? Check one Nature of lien. check aii mar appiy.
n Debtor 1 Only n An agreement you made (such as mortgage or secured
n Debtor 2 only carloan)
n Debw,- 1 and Debtor 2 only n Statutory lien (such as tax lien. mechanic's lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
n Other (inc|uding a right to offset)
m Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
Add the dollar value of your entries in Column A on this page. Write that number here: |$

 

Ofiicial Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 

Case 19-12489-ml<n

CYREA A. MONROE

Debtor 1

Doc 1 Entered 04/24/19 14:01:16 Page 24 of 61

Case number iii knawn)

 

First Name Middle Name

Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additi°nal page Column A Column B Column'C
. . . . . . . Amount of claim Value of collateral Unsecured
Ctti;rlis;tiragsaonfy>;r;`tnes on this page, number them beginning with 2.3, followed D° not deduct the that supports this portion
y ' ' n ' value of collateral. Claim lt'any
Describe the property that secures the claim: $ $ $
Creditoi’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
city siaie ziP Code Cl unliquidated
n Dispu’ied
Wh° Owes the debt? Check °ne~ Nature of lien. Check all that apply.
cl D€b'f°fi 0an n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Deblo,-l and Deblor 2 only n Sta’iu’iory lien (such as taxlien, mechanics lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
n Other (including a rightto offset)
n Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
._.| Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
Unliquida ed
Cl ' 1
City State ZlP Code n Disputed
')
Wh° owes the debt Check °ne' Nature of lien. Check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Debtor 1 and Debtor 2 Only n Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
th ` l d` ‘
n Check if this claim relates to a n 0 er lms u mg a ngm to ansell
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
__| Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
City State ZlP Code n Unliquida’ied
n Disputed
Who owes the debt? Check one Nature of lien. check ali ihai apply.
n Debfoil Only n An agreement you made (such as mor@age or secured
n Debtor 2 only car loan)
n Debtor 1 and Debtor 2 C,nly n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another n Judgment lien from a lawsuii
n Other (including a right to offset)
Cl check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
Add the dollar value of your entries in Column A on this page. Write that number here:
lf this is the last page of your form, add the dollar value totals from all pages.
_ Write.,,th__a_t__niimber. here:
Ofiicial Form 106D Additiona| Page of Schedule D: Creditors Who Have Claims Secured by Property page _ of __

 

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 25 of 61

Debtor1 CYREA A. MONROE Case number (irk,iawn)

First Name Middle Name Last Name

 

 

m List others to Be No¢ified for a oebt That You Aiready Lis¢ed

 

z Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to
be notified for any debts in Part1, do not fill out or submit this page.

E On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number _

 

Number Street

 

 

City State ZlP Code

l | On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number _

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZlP Code

l On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

E On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City Sfate ZlP Code

E On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

E On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street

 

 

City State ZlP Code

Oflicial Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page __ of__

n ,,.v. ia nw

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 26 of 61

Fill in this information to identify your case:

Debtor1 CYREA A~ MONROE

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if tillng) First Name Middie Name test Name

 

United States Bankruptcy Court for the: DistriCl§ Of Nevada

Case number n Check lfthl$ lS an
(lrlmdwn) amended filing

 

 

 

Ofiicial Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property(Officia| Form 106A/B) and on Schedule G.‘ Executory Contracts and Unexpired Leases (Officia| Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

must Al| of Your PR|OR|TY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
U No. ed id Part 2.
n Yes.

2. List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts_ As much as possible, list the claims irl alphabetical order according to the creditors name. lf you have more than two priority
unsecured claims, till out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors irl Part 3.

(For an explanation of each type of claim, see the instnlctions for this form in the instnlction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Total claim ~ Priority . Nonpriority
amount v amount
2.1
Last 4 digits of account number _ _ _ _ $ $ 5
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
city state zlP code cl C°"ti"ge“t
Cl unliquidated
Who incurred the debt? Check one. n .
Disputed
n Debtor1 only
U Debtor 2 only Type cf PRioRlTY unsecured claim:
g Debtor 1 and Debtor 2 only n Domestic support obligations
At ‘east one d the debtors and another n Taxes and certain other debts you owe the government
cl Check 'f th's c|a'm ls for a commumty debt cl Claims for death or personal injury while you were
ls the claim subject to offset? '"t°x'°ated
0 N° n Other. Specify
cl Yes
'2 i Last4 digits of account number _ _ _ _ $ $ 5
Prion'ty Creditor's Name
When was the debt incurred?
Number Streel
As of the date you t”l|e, the claim is: Check all that apply.
n Contingent
city state zlP code U Unliquidated
Who incurred the debt? Check one. cl Disputed

cl Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Type of PR|OR|TY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or ersonal in`u while ou were
Cl check if this claim is rcr a community debt p ’ ry y

|J D|J|J

 

intoxicated
ls the claim subject to offset? Other. Specify
Cl No
l;l, Y.e§, _… m

Ofiicial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page 1 of _

 

Case 19-12489-ml<n

Debtor1 CYREA A. MONROE

Doc 1 Entered 04/24/19 14:01:16 Page 27 of 61

Case number (irk,,cwn) 18'14728

 

First Name Middle Name

Last Name

mem PR|OR|TY Unsecured Claims - Continuation page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one,

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Ves

Ofiicial Form 106E/F

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
U unliquidated
n Disputed

Type of PR|Ole unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriorlty
amount amount
Last 4 digits of account number _ _ _ _ 5 5 5
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
l:l Contingent
City State ZlP Code n Unliquidated
n Disputed
Who incurred the debt? Check one.
U Debtor1 only Type of PR|Ole unsecured claim:
U Debt l
or 2 on y n Domestic support obligations
n Debtor1 and Debtor 2 only .
l:l Taxes and certain other debts you owe the government
l:l At least one of the debtors and another . . . .
n Claims for death or personal injury while you were
Cl check iftliis claim is for a community debt "“°X'°a‘ed
n Other. Specify
ls the claim subject to offset?
n No
n Ves
Last 4 dlglts of account number _ _ _ _ 5 5 5
Prionty Cred'tor‘s Name
When was the debt incurred?
Number Street
As of the date you file, the claim ls: Check all that apply.
n Contingent
city stare zlP code U unliquidated
n Disputed
Who incurred the debt? Check one.
U Debtor1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only n Domestic support obligations
n Debtor 1 and Debtor 2 only .
n Taxes and certain other debts you owe the government
n At least one of the debtors and another n . . . .
Claims for death or personal injury while you were
Cl check ifthis claim is for a community debt "“°x'°a‘ed
n Other. Specify
ls the claim subject to offset?
n No
n Ves
Last 4 digits of account number _ _ _ _ 5 5 5

 

intoxicated
Other. Specify

D DUD

 

Schedule EIF: Creditors Who Have Unsecured Claims

page _ of _

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 28 of 61

Debtor1 CYREA A. MONROE

Case number riiknawn)

 

First Name Middle Name Last Name

List All of Your NONPR|0R|TY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims ill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonprion`ty Creditors Name

P.O. BOX 537104

 

 

Number Street
ATLANTA GA 30353
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

cl Debtor 2 only

Cl Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

 

Cl Check if this claim is for a community debt

ls the claim subject to offset?
cl No
0 ¥es

thCial Form 106ElF

Schedule E/F: Creditors Who Have Unsecured Claims

. .TPW.,°!%¥"“_ ; ,
.- KRA\/lrz, SCHNIizERy JOHNSON, CHTD Laaaaaiaaaaiaaaaataaaaag _3 _5 _1 2 60721
Nonpiiority Creditor’s Name $ i - .
8985 s EAsTERN AVE suiTE 200 W“e"‘"as the debt ‘"°“"ed? ____10/01/2013
Number Street
LAS VEGAS NV 89123
City state zip code As of the date you file, the claim is: Check all that apply.
0 Contingent
Who incurred the debt? Check One. 0 Unliquidated
m Debtor 1 only Cl Disputed
cl Debtor 2 only
Cl Debtor1 and Debtorz only Type of NONPR|OR|TY unsecured claim:
0 At least one of the debtors and another 0 Student loans
0 Check if this claim is for a community debt cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
l$ the Claim Subject t° offset? 0 Debts to pension or profit-sharing plans, and other similar debts
0 No q Other. Specify LOAN
cl ¥es
2 ADVANCE GRouP DBA RAPiD cAsH Last4 diana aiaaaaunt number _§_ _3 _§ _1 $__Z,L<J?.Z_i
Ncnpiiority creditors Name When was the debt incurred? 1 0/01/201 3
4921 W SAHARA AVENUE
Number Street
LAS VEGAS NV 89146 As of the date you file, the claim is: Check all that apply.
City State ZlP Code m Contingent
who incurred the debt? check one Cl unliquidated
m Debtor 1 only cl D'sputed
0 Debtor 2 only .
0 Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another 0 Student loans
cl Ob|igations arising out of a separation agreement or divorce
[:l Check if this claim is for a community debt that you did not report as priority claims
ls the claim subject to offset? Cl Debts to pension or profit-sharing plans, and other similar debts
0 No w Other. Specify LOAN
0 ¥es
'3 | AT&T Last 4 di its of account number
t 9 _6 _3 _5 _1 $ 3,578.02 _a

When was the debt incurred? 09/01/2014

As of the date you file, the claim is: Check all that apply.

0 Contingent
cl Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

[:l Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

U other. specify SERV|CE

 

page __ of _

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 29 of 61

Debtor1 Cyrea A. Monroe

 

F'nt Name Midde Name Last Name

mist All of Your NONPR|OR|TY Unsecured Claims

Case number (in¢nmi 18'14728

 

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

claims ill out the Continuation Page of Part 2.

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim. list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim. list the other creditors in Part 3.|f you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ T°“! .‘E'.=*i"?
E| NaVient Last 4 digits of account number_6 2 _5 __1 14 962 00 .
Nonpnority creditors Name 08/01 /201 2 $__L_'_
' ')
P_O_ BOX 5555 When was the debt incurred.
Number Street
Wilkes-Barr PA 1 8773
City state zlP code As of the date you file, the claim is: check all that apply.
m Contingent
Who incurred the debt? Check one. [| Unirqurdared
m Debtor 1 only m Disputed
m Debtor 2 only
El Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m At least one of the debtors and another ml student loans
m check if this claim is for a commui.iity debt m Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim subject to offset? El Debts to pension or profit-sharing plans, and other similar debts
n No m Other. Specify
El Yes
~2 US Department of Education Last 4 digits or account number _6 _3 _5 __1 s___lMQ_
Nonpn'on'ty creditors Name When was the debt incurred? 08/01/2012
400 Maryland Avenue SW
Number Street
Washington DC 20202 As of the date you file, the claim is: Check all that apply.
City State ZlP Code m Contingent
who incurred the debt? check one n Unliquidated
m Debtor1 only n D'sputed
m Debtor 2 only .
ci Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim.
n At least one of the debtors and another d Student loans
n Ob|igations arising out of a separation agreement or divorce
El Check if this claim ls for a community debt mar you did nor rep°rr as priority claims
is the claim subject to offset? m Debts to pension or profit-sharing plans, and other similar debts
n N° n Other. Specify
n Yes
|H' l EXETER FlNANCE Last 4 digits of account number __6_ __3 _5 __‘l s 12,181_00
a ' ' r ______
: T;n:;°n;g;i; 56;:;;7 When was the debt incurred? 07/12/2014
Nunber Street
;:;V|NG S;t): Zl::g:e As of the date you file, the claim is: Check all that apply.
wh ' d th d bt? ch cit n m C°"""ge'“
o incurre e e e o e. m Unliquidated
q Debtor1 only n Disputed
n Debtor 2 only
n Dem°' 1 and Debt°' 2 °"'y Type of NONPR|OR|TY unsecured claim:
El At least one of the debtors and another
El Student loans
El Check if this claim is for a community debt El obligations arising outer a separation agreement or divorce
l th l _ b tto ff ? that you did not report as priority claims
§ e c mm su lee o set m Debts to pension or profit-sharing plans, and other similar debts
n go q Other. Specify CAR LOAN
es
Ofiicial Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims page3_ of§__

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 30 of 61

Debtor1 CYREA A. MONROE

 

F`lst Name M'ldde Name th Name

Case number (irhrm) 18"14728

M:our NCNPRlORlTY Unsecured Claims -~ Continuation Page

:| ROYAL MANAGEMENT

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

Last 4 digits of account number _6_ _3_ _5_ l s 300_00
Nonpriority Credlors Name
n - ? 11/07/2015
25331 li-i 10 WEsT, sulle 101 """e ‘”as "‘e debt '"°""°" -_--
N“"`°°' S"ee‘ A rthdt rlth l"-
SAN AN-l-ONlO -l-X 78257 s o e a e you l e, e c aim is. Check allthat apply.
Ciry State zlP code Cl contingent
_ Cl unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only cl Siudenl loans
At least one °f the dew°rs and an°ther cl Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you dm nm reP°n as pn°my d_a'ms _ _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? C| other Specify LOAN
Cl No
Cl Yes
THE OLEN COMPANY Last 4 digits Of account number _6_ l _5_ l $ 9l720.00
Nonpnority Credtor's Name
Wh nwas th debtinc n'ed? 08/15/2013
4535 W sAHARA AVENUE e e “ -_
Numr Street As of the date ou file the claim is' Check all that a l
LAs vEcAs Nv 89102 y ' ' ""y'
Clry State ZlP Code n Contingent
Cl unliquidated
Who incurred the debt? Check one. q Disputed
m Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Sludenl loans
At least one °f the debt°rs and an°ther cl Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not re_p°n as pnomy c|.a'ms , ,
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g other Specify UNKNOWN/UNAUTHOR\ZED
n No
n Yes
3 5 1 s 18,765.00'
RiGHTSiZE FUNDiNG Last 4 dlglts of account number _6_ _ __ _
Norpriority Credlors Name
When was the debt incurred? 05/01/2016
7625 DEAN MARTIN DR|VE ___
Number S"ee` As of the date ou tile the claim is' Check all that a l
LAS vEGAs Nv 89139 y ' ' ppy'
City State ZlPCode n Contingent
Cl unliquidated
Who incurred die debt? Check one. n Disputed
m Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Siudenl loans
At least °ne °f me debt°rs and another cl Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you did not re?on as pmmy c|.a|ms . .
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? q other_ specify LOAN
Cl No
n Yes
thcia| Form 106E/F Schedule Ele Creditors Who Have Unsecured Claims page _ of__

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 31 of 61

Dem°,1 CYREA A. MONROE

 

First Name Middle Name mt Name

H Your NONPR|0RITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

ij ALLTRAN EDUCAT|ON lNC FK

 

Nonpriority Credlol*s Name

840 FRONTAGE ROAD

 

 

Number Street
WOODR|DGE |L 60517
City State ZlP Code

Who lncurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

Case number (in<newn) 1 8'14728

 

Last 4 digits of account number _€L _3_ _5_ _1__ $ 21581_00
When was the debt incurred? 02/01/2015

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

d Stude nt loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts ’:

Cl other. specify

 

COLLEGE OF DUPAGE

 

Nonpriority Crediors Name

 

 

425 FAWELL BLVD

Number Street

GLEN ELLYN lL 60137
th State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

Cl No
n Yes

Last 4 digits of account number § l 1 l $ 91867.00

when was the debt incurred? 01/01/2011

 

As of the date you file, the claim is: Check all that apply.

n Contingent §
Cl unliquidated
n Disputed .

Type of NONPR|OR|TY unsecured claim:

Stude nt loans

Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

UU Cl&

 

Ofiicial Form 106E/F

COLLEGE OF SOUTHERN NEVADA - CSN

 

Nonpriority Credlors Name

6375 W CHARLESTON BLVD

 

 

Nurrlber Street
LAS VEGAS NV 89146
City State ZlP Code

Who incurred the debt? check one.

q Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check lf this claim ls for a community debt

ls the claim subject to offset?

n No
n Yes

Schedule Ele Creditors Who Have Unsecured Claims page _ of_

$ 5,728.00
Last 4 digits of account number _6_ l § _1 ____

When was the debt incurred? 01/01/2012

As of the date you Flle, the claim‘is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

d Stude nt loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
Cl other. specify

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 32 of 61

Debtor1 Cyrea A. Monroe
First Name Midde Name usi N.me

Case number (irimewn) 18°14728

g Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
[:| LOBEL F|NANC|AL Last 4 dlglts of account number § l l l $ 12’619_00
Norpriority Credloi’s Name
wh s 07/05/201 1
P'O' BOX 3000 en wa the debt incurred?
N“"s°' steel As ith date fl th l'm' -cn italltnt l
ANAHE|M CA 92803 o e you le, e c ai is. ec a app y.
City State ZlP Code n Contingent
n Unliquidated
Who incurred the debt? Check one. cl Disputed
a Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor2 only n Student loans
At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
cl Check lf this claim is for a communit debt you aia nat repaa as prian claims
y n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? Other_ Specify LOAN
n No
n Yes
NHHELC/GSM&R Last 4 digits of account number § l i _1_ 5 1,477.00
Norprionty Credioi*s Name
When was the debt incurred? 06/01/201 1
P.O. BOX 3420
Nunber Street
As fth dte outil,th l'm': h k l|tht |.
CONCORD NH 03302 o e a y e ecai is C ec a a appy
City state zlP code El contingent
EI unliquidated
Who incurred the debt? Check one. cl Dispmed
q Debtor1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only g Student loans
n At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
E| cheek if this claim is for a eommunit debt y°“ did "°‘ 'e'°°“ as p'i°"‘y °'a"“s
y n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? CI Other. Specify
n No
n Yes
| | ‘ _ s 350.00
STAR LOAN Last 4 digits of account number _6_ _3_ _§_ _1
Nor'prionty Credloi*s Name
When was the debt incurred?
25531 W lH 10
Number Street
As of the date ou file, the claim is: Check all that a l .
sAN ANToNlo Tx 78257 y PP’
City State ZlP C°de n Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor 1 only
Cl Debtorz only Type of NONPR|OR|TY unsecured claim:
Cl Debtor 1 and Debtor 2 only n Student loans
n At 'east one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you aid ma rsp°a as priority claims
n Debts to pension or profit-sharing plans. and other similar debts
ls the claim subject to offset? m Other. Specify LOAN
E| No
n ¥es
Ofiicial Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims page‘_t'__ of 6_

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 33 of 61

Deb,m cYREA A. MONROE

 

Fl'st Name Midde Name th Name

Case number (irknewni 18'14728

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

ACCOUNT RECOVERY SVC/D|TRON|CS FINAN

 

 

 

Nonpriority Crediors Name

P.O. BOX 7648

Number Street

GOODYEAR AZ 85338
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

El Check if this claim is for a community debt

ls the claim subject to offset?

El No
m Yes

Omdal Form 106E/F

Schedule Ele Creditors Who Have Unsecured Claims page _ of

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
{:| HLS NEVADA LLC Last 4 digits of account number § l _5__ l $ 18,453_00
Nonpriority Credior’s Narre
W - 05/14/2016
p_O' BOX 94703 hen was tiie debt incurred?
Number s"ea As fin dte rl th l' '-ch kiltn
LAS VEGAS o e a you l e, e c aim is. ec a at apply.
city state zlP code El contingent
_ El unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
El Debtor2 only Type of NoNPRloRlTY unsecured claim:
g Debtor1 and Debtor 2 only n Student loans
At least one °"he debtors and an°mer cl Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you ala nat moon as pn°my da'ms
El Debts to pension or profit-sharing plansl and other similar debts
is the claim subject to offset? ms Other_ Specify LOAN
m No
El Yes
NEVADA WEST F|NANC|AL Last 4 digits Of account number § l i _1_ $ 181453.00
Nonpriority Credtor‘s Narre
Whe d m ~nc made 05/14/2016
7625 DEAN MARTlN DRlvE " ‘*'“ the ° ' " --_
N“'“°e' s"e°" As of the date tile the laimi - ch k ll that l
LAs vEGAS Nv 89139 ’°" ' ° s' e° a ap°y'
City State ZlP Code El Contingent
El unliquidated
Who incurred the debt? Check one. n Disputed
m Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor2 only n Student loans
At least one °f the debtors and another n Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you ala nat resort as pn°my clsums _ _
El Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? ms Other_ Specify LOAN
El No
El Yes
_ l $ 275.00

Last 4 digits of account number _§_ l _5_ _1
When was the debt incurred? 07/14/2017

As of the date you tile, the claim is: Check all that apply.

n Contingent
El Unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

El student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 34 of 61

mwa CYREA A. MONROE

 

First Name Midde Name Last Name

Case number (irloiown) 1 8`14728

mYour NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
:| D|RECT TV/AT 8l T Last 4 digits of account number l l l l $ »1,742_00v
Nonpriority Credioi's Name
whe - ._, 01/01/2015
P_O_ BOX 930170 n was the debt incurred
Number Street , _ _
DALLAS TX 75393 As of the date you file, the claim is. Check all that apply.
City State ZlP Code m Contingent
Cl unliquidated
Who incurred the debt? Check one. q Disputed
U oebtori only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
m Debtor1 and Debtor2 only m Studem loans
n Al leasl °ne °l the debl°rs and another m Ob|igations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt you did nol rean as priority claims
m Debts to pension or profit-shanng plans, and other similar debts
ls the claim subject to offset? d Other_ Specify CABLE SERV|CE
Cl No
m Yes
COX COMMUN|CAT|ONS Last 4 digits of account number _6_ l 1 _1_ $ 31451.00
Nonpriority Credioi's Name
When was the debt 'ncurred? 01/01/2011
P.o. BOX 78071 ' _
Nun'ber Street
fthdte til,th ": lthat l.
PHOEN|X AZ 85062 As o e a you e eclaim is Checkal appy
City state zip code Cl contingent
Cl unliquidated
Who incurred the debt? Check one. q Disputed
q Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only m Student loans
m Al least °"e °l the debl°rs and an°lllel m Ob|igations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? q other Specify CABLE SERVICE
Cl No
a Yes
| | _ _ s 984.00
NEVADA EN ERGY Last 4 digits of account number § l l _1

 

Nonpriority Crediors Name

P.O. BOX 30150

 

 

Number Street
RENO NV 89520
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

Cl check if this claim is for a community debt

ls the claim subject to offset?

Cl No
m Yes

 

Ofncial Form 106E/F

When was the debt incurred? 02/01/2013

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
q Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or protit-sharing plans, and other similar debts

q other. specify POWER

Schedule EIF: Creditors Who Have Unsecured Claims page _ of_

da…`~.t.d».m ,.

 

 

Case 19-12489-ml<n
CYREA A. ivloNRoE

Middle Name

Doc 1 Entered 04/24/19 14:01:16 Page 35 of 61

Debtor 1

Case number tirl<nown)

 

First Name Last Name

Your NONFRIORIT¥ Unsecured Claims - Continuation page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim y
SpRlNT Last4 digits of account number § _:_3_ __5_ _1_ $ 978_00;
Nonpriority Creditors Name 1

When was the debt in rred? 09/01/2015
P.O. BOX 4191 °" -_-_
N"mbe' S"ed As fth det file the ia' ' ch k ii th t i
e e u , s: .
CARoL sTREAi\/l lL 60197 ° ’° ° ""' e° a a app y
City State ZlP Code n Contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor2 only n Studentloans
At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
Cl check if this claim is for a community debt y°“ d'd "°l 'e’f’°" as p"°"ly Cl?"“s 4 _
n Debts to pension or protit~shanng plans, and other similar debts
ls the claim subject to offset? U Other_ Specify SERV|CE
n No
n Yes
` US BANK NA L.ast4 digits of account number 1 l l l $_Z_L¢M
Nonpriority Creditors Name 1
When was the debt incurred? 08/01/2017
P.O. BOX 6335 __“
Number Street A fthe date tile the cia‘ ' ch k ii th t i
so ou , imis: eca aa _
FARGO ND 53125 y "" y
city state zlP code [] Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Swdent loans
n Al least one of the debtors and an°lllel n Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you dld not report as pn°my cldlms _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Othe,_ Specify LOAN
n No
n Yes
4 | 6 3 5 1 $ 2,914.30
WELLS FARGO NA L.ast4 dlglts of account number _ _ _ __
Nonpriority Creditors Name
When was the debt incurred? 06/01/2017
P.O. BOX
Number Street
As of the date ou file, the claim is: Check all that a l .
PoRTLAND oR 97223 y pp y
City State ZlP Code n Contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
U Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Studentloans
n Al least one °l the debl°rs and another n Ob|igations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you dld not redd as lman ddlm$ , _
n Debts to pension or proHt-shanng plans, and other similar debts
ls the claim subject to offset? n Omer_ Specify L()AN
n No
n Yes

 

Offlcia| Form 106E/F

Schedule Ele Creditors Who Have Unsecured Claims

page _ of

 

 

 

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 36 of 61

Debtor1 C¥REA A. MONROE

Case number (iilmown)

 

Fiist Name Middle Name Last Name

w List All of Your NONPR|°R|TY Unsecured Claims

 

b 3. Do any creditors have nonpriority unsecured claims against you?
m No. You have nothing to report irl this part. Submit this form to the court with your other schedules

Yes

claims nil out the Continuation Page of Part 2.

AMER|CA FlRST CU

 

Nonpriority Creditors Name

 

 

P.O. BOX 9199

Number Street

OGDEN UT 84409
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim. list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lt more than one creditor holds a particular claim. list the other creditors in Part 3.|f you have more than three nonpriority unsecured

m ,,T$’*?l.°.,.'€*!¥'e.._',,.._. t ¢_

Last 4 digits Of account number__§_ _3 _5 _1

$ 1,875.62 '
When was the debt incurred? 04/01/2014

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or prot'it~shan`ng plansl and other similar debts

g Other.Specify CREDlT CARD

 

_ »2 CAPlTAi_ 0NE

 

Nonpriority Creditor’s Name

P.O. BOX 30285

 

 

Number Street
SALT LAKE ClTY UT 84130
City State ZlP Code

Who incurred the debt? Check one.

w Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

Last 4 digits of account number _3 _§_ _1 $ 987~42

6
When was the debt incurred? 05/01/2015

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured clalm:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CRED|T CARD

 

 

 

_ '3 F|RST PREMlER BANK

 

Nonpriority Creditors Name

 

 

P.O. BOX 5529

Number Street

S|OUX FALLS SD 57117
City State ZlP Oode

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

 

Ofiicial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last4 digits of account number ___Q ___Q _5_ _1

is 1,436.20 §
When was the debt incurred? 03/05/2014 ___

As of the date you file, the claim is: Check all that apply.

n Contingent
l:| unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plansl and other similar debts

g Other. Specify CRED|T CARD

page _ of

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 37 of 61

Debtor1 CYREA A. MONROE

 

First Name Middle Name Last Name

must All of Your NONPR|CR|TY Unsecured Claims

' 3. Do any creditors have nonpriority unsecured claims against you?
ij No. You have nothing to report in this part. Submit this form to the court with your other schedules

 

 

 

 

Case number i/rknawn)

 

 

 

 

 

 

 

 

 

 

 

Yes
» 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
. .I?.*:'! dairy . a
.- CLARK COUNTY COLLECT|ON - NEWMAN tended°iacc°umnumbe,_e_ _3 _5 _1 4 982 60
Nonpriority Creditofs Name $ 1 '
860 W SUNSET ROAD SU|TE 100 When Wa$ the debt incurred? 10/01/2017
Number Street
LAS VEGAS NV 89148
City state zlP Code As of the date you file, the claim is: Check all that apply.
n Contingent
Who incurred the debt? Check one. n Unliquidated
a Debtor1 only Disputed
n Debtor 2 only
n Debtor1 and Debtor 2 only Type Of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another n Student loans
n Check if this claim is for a community debt n Ob|igations arising outh a separation agreement or divorce
that you did not report as priority claims
ls the claim subject fo OffSEf? n Debts to pension or profit-sharing plans, and other similar debts
9 N° di ethet. Specify LANDSCAPiNG
n Yes
'2 BRENDA NEWMAN ET AL Last4 digits of account number __§ l _5 __1 $___M
Nenpnon'iy creditors Name When was the debt incurred? 1 0/01/201 7
2595 S TORREY PlNES
Number Street
LAS VEGAS NV 89146 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. n Unliquidated
m Debtor1 only v Disputed
n Debtor2 only .
n Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another n Student loans
n Ob|igations arising out of a separation agreement or divorce
n Check if this claim is for a community debt that you did not report as priority claims
ls the claim Subject to offset? n Debts to pension or profit-shaan plans, and other similar debts
n No g Other. Specify LANDSCAPING
n Yes
y '3 NEWMAN PROPERTY MANAGEMENT Last4 diane etaeeeunt number _Q _3 _5 __1 s 4 982_60
Nonpnomy Crednors Name When was the debt incurred? 10/01/2017
2595 S. TORREY PlNES
Number Street
LAS VEGAS NV 89146 . .
City State ZlP Code As of the date you file, the claim is. Check all that apply.
C ti t
Who incurred the debt? Check one. n orr ngen
n Unliquidated
a Debtor1 only m Disputed
n Debtor 2 only
n Debt°" and Debt°' 2 °"'Y Type of NONPR|OR|TY unsecured claim:
i:l At least one of the debtors and another
n Student loans
n Check if this claim is for a community debt n Ob|igations arising out of a separation agreement or divorce

ls the claim subject to offset?
n No
n Yes

 

 

 

 

that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

a Other.Specify LANDSCAP|NG

 

Ofiicial Forrn 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 38 of 61

Debtor 1 CYREA A. MONROE

 

First Name Middle Name Last Name

Case number iii)<ndwn)

Your NONPR|CR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

8450 W SAHARA AVE SU|TE 114

 

 

Number Street
LAS VEGAS NV 89117
City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

Cl Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

Ofiicial Form 106E/F

ADVANCE AMER|CA Last4 digits of account number 1 l _§_ l s 11687_02
Nonpriority Creditors Name
Wh th d bt- d? 08/01/2015
4001 s DEcATuR Bl_vo, suiTE 7 e" “"‘s e e "‘°“"e ____
Number Street
A fth d t f` ` ` : .
LAS VEGAS NV 89103 s o e a e you lle, the claim is Check all that apply
city state zlP cede C| Contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
q Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a Debtor 1 and Debtor 2 only a Student loans
a At least one of the debtors and another a Ob|igations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you md not report as pnomy cl_a'm$ _ _
n Debts to pension or pront-shanng plans, and other similar debts
ls the claim subject to offset? g Other_ Specify LOAN
n No
a Yes
` CHECK C|TY Last4 digits of account number 1 l i l $_ZJM_
Nonpriority Creditors Name
When was the debt incurred? 10/01/2014
P.O. BOX 1259 - #108759
N be Stre t
um r e As of the date you file, the claim is: Check all that apply.
PHILADELPHIA PA 19456
City State ZlP Code n Contingent
Cl Unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Student loans
n At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd not report as pnomy dé'ms 1 _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other. Specify LOAN
a No
a Yes
$ 924.50
CASH»] Last 4 digits of account number § l l _1 _

When was the debt incurred? 08/01/2015

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other.Specify LOAN

Schedule ElF: Creditors Who Have Unsecured Claims page __ of_

 

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 39 of 61

Dem°" Cyrea A' Monroe Case number (lrknown) 18'14728

Flst Name Midde Name Last Name

 

 

m List others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Farts 1 or 2, l|st the
additional credit ors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page. 1
AD ASTRA RECOVERY SERV|CE On which entry in Part 1 or Part 2 did you list the original creditor?
Name t
7330 W 33RD STREET N Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ mr Part 2: Creditors with Nonpriority Unsecured Claims
suile 118
d- - 6 3 5 1 z
WlCH|TA KS 67205 Last 4 iglts of account number_ _ _ _ ;
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): m Part 1: Creditors with Priority Unsecured Claims
Number S"°e‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number_ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part1: Creditors with Priority Unsecured Claims
N“m°e’ S"°°* Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Street Cl Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number_ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part1: Creditors with Priority Unsecured Claims
Number S"°e* m Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
city state zii= code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"ee* Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
City State ZlP Code
Na On which entry in Part 1 or Part 2 did you list the original creditor?
me
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Street . . . .
Cl Part 2: Creditors with Nonpnonty Unsecured
Claims
Last 4 digits of account number_ _ _ _

city state zli= code

Ofiicial Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims page _ of _

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 40 of 61

Debtor1 CYREA A. MONROE

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

 

OfECial Form 106E/F

 

Sa.

6b.

6c.

6d.

6e.

6g.

Sh.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 63 through 6d.

. Student loans

Ob|igations arising out of a separation agreement
or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

Sj. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

Sf.

6g.

Sh.

6i.

61.

Case number (lrl<nawni

 

 

 

 

 

 

Total claim
$ 0_00
$ 0.00
$ 0.00
+ $ 81 ,790.24
$ 81,790.24
Total claim
$ 14,962.00
$ 0.00
$ 0_00
+ $ 14,962.00
$ 14,962.00

 

 

Schedule ElF:'Creditors Who Have Unsecured Claims

page _ of _

 

 

Case 19_-___1_2489-011§_01_,. DOC 1 Enteie_d 04/2.4_/1&,;4;,Q1;,~,1__6_1£@1§1€14191611

Fill in this information to identify your case:

Debtor CYREA A. MONROE

Hrst Name Middle Nlme

 

Debtor 2
(Spouse if tillng) Fiist Name Middle Name

 

United States Bankruptcy Court for the: DiSirin Of Nevada

18-14728
c(:|?::$;nber El Check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possibie. if two married people are hling together, both are equally responsible for supplying correct
infonnation. If more space is needed, copy the additional page, ill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired ieases?
m No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
El Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofiicia| Form 106AlB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

Name

 

Number Street

 

city state ziP code

 

 

Name

 

Number Street

 

city state ziP code

 

Name

 

Number Street

 

city state zlP code

 

Name

 

Number Street

 

City State Z| P Code
2.5§

Name

 

 

Number Street

 

 

1 city state zlP code

 

 

 

CYREA A. MONROE
Last Name

Debtor 1
Flrst Name Midde Name

Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

i___i_i§m,l

Name

Number Street

City State ZlP Code

,c_,CQS§_.19,:1248,9-,mi<n,,.a_DQQ_,___l ,Enter,edsQ¢§/_Zé/t_l@,,léi:01:1_6,, Eage..¢_izso_i._§li__,_,

18-14728

Case number (ifi<nomi)

What the contract or lease is for

 

2_

Name

Number Street
City State ZlP Code

 

z§

Name

Number Street

City State Z|P Code

 

2.§

Name

Number Street
City State ZlP Code

 

Name

Number Street

city state zlP code

 

Name

Number Street

city state zlP code

 

2.§j

_- Name
Number Street
City State ZlP Code

 

Name

Number Street
State Z| P Code

 

 

City

 

 

 

Ca§e_m1§9:1…24§39_;[nkn Doc 1 Entered 04/_24/19 14:01:16 Pacle 43 of 61

 

Fill in this information to identify your case:

 

Debtor1 CYREA A. MONROE

F`lst Name Midde Name Last Nl¥\e

Debtor 2
(Spouse, if hling) Fnt Name wade Name Last Name

 

United States Bankruptcy Court for the: Disfl'ict Of Nevada
Case number 18'14728

(if known)

 

El check if this is an
amended filing

 

thcial Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possib|e. |f two married people
are filing together, both are equally responsible for supplying correct infonnation. lf more space is needed, copy the Additiona| Page, fill it out,
and number the entries in the boxes on the left. Attach the Additiona| Page to this page. On the top of any Additiona| Pages, write your name and
case number (if kn own). Answer every question.

 

 

1. Do you have any codebtors? (lf you are iiing a joint case, do not list either spouse as a codebtor.)

m No
n Yes

’ 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wlsconsin.)

n No. Go to line 3.
g Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

MNo

n Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legd eql.ivalent

 

Number Street

 

City State ZlP Code

 

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Ofiicia| Form 1060), Schedule E/F (Officia| Form 106EIF), or Schedule G (Officia| Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that app|y;
3.1
n Schedule D, line

 

 

 

Name
Cl schedule E/F, line
N“"‘b°' S“"*‘ Cl schedule G, line
City . ., .. ., . . State zlP code

 

 

3.2
n Schedule D, line_

Name
Cl schedule E/F, line

 

 

 

 

 

 

Number Street n Schedule G, line
' Ci*¥.... , . .$'a‘e .. Z'PC°"°. . . t .. v 4, ..
n Schedule D, line_
Name
n Schedule E/F, line
Number S"ee‘ n Schedule G, line
C'f¥ ., , _ . . ., . .. ,' 5.1§3§ t Z'P Code

 

 

 

 

 

 

 

ru=_:_l r____ Ar\al_l ¢¢~I\gllula H~ Vnur f`n¢laI-\*Are none 1 r\f 7

 

 

,,,,,_QQ§Q. l_.Q:_l_Z,éiSQ-m kit , Doc 1, ,, Enter,ed_ Q_4/_2,4119,,,14:01,;,16_,,_,,,,F,>_age,,44ni.`el.,,,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§
Debtor1 CYREA A' MONROE Case number (,"k,,m) 18°14728 :
F`l'$t Nlme Midde Nlne L§t Name
- Additional Page to List More Codebtors §
Column 1.' Your codebtor Column 2: The creditorto whom you owe the debt )'
§ Check all schedules that apply:
C] Schedule D, line
Name ._.__.
C] Schedule E/F, line
Number street El Schedule G, line
City State ZlP Code
El Schedule D, line
Name ___ {
C] Schedule E/F, line
Number street Cl Schedule G, line
City l state zlP code
C] Schedule D, line
v Name
C] schedule E/F, line 5
Number street C] Schedule G, line
7 City state zlP code
C] Schedule D, line
Name §
C] Schedule E/F, line
Number street Cl Schedule G, line
g City , _ v __ state zlP code
C] schedule D, line
Name §
C] schedule E/F, line
Number street Cl Schedule G, line
mCity _, w _ state zlP code
§ C] Schedule D, line _
Name t
C] Schedule E/F, line _
Number street C] schedule G, line
t City v state zlP code
H C] schedule D, line `
Name §
C] Schedule E/F. line
Number street Cl Schedule G, line
City State ZlP Code
l;._l
C] Schedule D, line 3:
Name ‘*'__’ :
C] Schedule E/F, line __
Number street Cl Schedule G. line
C_ity St_z=i“t_§_.\ ZlP Code

 

 

 

NGH=| |:M‘rn 1 an-| Schedule H' ler ¢".nd¢\htnre hahn f\f

wt_t_.Qa§Q,,,l.Q,-,lz€lQSB-ml<_n,,,,DO,Q_ .1,,__..~_Ent,t__.red_,_Q4 _2.4_/19 14:,0_1,:16, Page 45 ct)i,_,t§lw,_mr §

Fill in this information to identify your case:

Debtor1 CYREA A. MONROE

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if flllng) Firsi Name Middle Name

 

United States Bankmptcy Court for the: DiStriCt Of Nevada

Case number 18`14728 CheCk if this i$l

(|t Known)
m An amended flling

m A supplement showing postpetition Chapter 13
income as of the following date:

OfiiCial FOi`m 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mescribe Emp|oyment

 

 

 

 

 

1. Fill in your employment
information Debtor 1 Debtor 2 or non-filing spouse

 

lf you have more than one job,

attach a separate page with
information about additional Emp|°ymem Stat“s m Emp|oyed n Emp|oyed
employers n Not employed n Not employed
lnclude part-time, seasonal, or
self-em lo ed work.

p y occupation AR BlLLlNG sPEclALlsT

 

Occupation may include student
or homemaker, if it applies

Emp|oyer’s name CORT BU|SNESS SERV|CES

 

Emp|°yer’$ address 3455 S. SUNSET ROAD
Number Street Number Street

 

 

 

 

LAS VEGAS NV 891 18
City State ZlP Code City State ZlP Code

How long employed there? 4_5 ¥RS 4.5 YRS

m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $O in the space. include your non-tiling
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form

 

For Debtor1 For Debtor 2 or
non-filing spouse

 

§ 2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 2,848_00 $
3. Estimate and list monthly overtime pay. 3. + $ 150-00 + $
1 4. Calculate gross income. Add line 2 + line 34 4_ $ 2,998.00 $

 

 

 

 

 

Ofiicial Form 106| Schedule |: Your lncome page 1

 

 

 

,;12489:m

MCB,§.€.,._ l

CYREA A. MONROE

 

 

 

 

 

D___,_DtO_Qu_l_,_,-§Di f§Q,QélZA/l$_ld,¢;@l!l€ . P@QQA@,_OT 61.M w

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Case number (irltncwn) 18'14728
First Name Midde Name Last Name
For Debtor 1 For Debtor 2 or
ngn-filing §ggg§g
Copy line 4 here ............................................................................................... ') 4. $ 21998-00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 375.52 $
5b. Mandatory contributions for retirement plans 5b. $ 197.24 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. insurance 5e, $ 61 .37 $
5f. Domestic support obligations 5f. $ 0~00 $
59. Union dues 59' $_M $
5h. Other deductions Specify: 5h. $ 0.00 + $
6. Add the payroll deductions Add lines 53 + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 634-13 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total $ 2 363 87 $
monthly net income. 8a. __‘_`
8b. interest and dividends Bb_ $ 0.00 $
8c. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support child support, maintenance, divorce $ 0 00 $
settlement and property settlement 8c. __'
8d. Unemp|oyment compensation 8d. $ 0-00 $
8e. Social Security 8e. $ Q_QO $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneflts under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify: ar. $_M_ $
8g. Pension or retirement income 8g. $ 0.00 $
8h. 0ther monthly income. Specify: 8h. + $ 0.00 + $
9_ Add ali other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h. 9. $ 2,363.87 $
10.Cal¢ulate monthly inCOI'|'lO. Add line 7 + line 9. 2 998 00 0 00 _ 2 998 0
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $’_` $ ` _ $ ’ ` 0
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner. members of your household, your dependents your roommates, and other
friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistica/ /nformation, if it applies 12. $.M
Combined

13. Do you expect an increase or decrease within the year after you file this fon'n?

Cl Yes. Explain;

Ofiicial Form 106|

NO.

monthly income

 

 

 

 

Schedule l: Your income

page 2

Case 19-12489-ml<n Doc 1 Entered 04/24/19 14:01:16 Page 477 oi,61

Fill in this information to identify your case:

Deb‘°" C;;§E,A A` MONROEMi,u., tim Check if this ie;

 

 

Debtor2 [:l An amended filing

(Spouse, ifflling) nrstName Middle Name
_ . ' [:l A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DlSirlct Of Nevada expenses as Of the following date:

Case number v ____
(|fknown) MM / DD/ YYYY

 

 

 

thcial Form 106J
Schedule J: Your Expenses wis

Be as complete and accurate as possib|e. lt two married people are filing together, both are equally responsible for supplying correct
infonnation. lt more space is needed, attach another sheet to this tonn. On the top ot any additional pages, write your name and case number
(if known). Answer every question.

mbescribe Your Household

1. ls this a joint case?

 

El Ne. co id line 2.
n ¥es. Does Debtor 2 live in a separate household?

n No
El ¥es. Debtor 2 must tile Ofiicial Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do ou have de ndents?
y pe n No Dependent’s relationship to Dependent’s Does dependent live

DO not list Debtor 1 and d ¥es` Fi|| out this information for Debtor1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent .......................... cl
Do not state the dependents’ GRANDAUGHTER 14 g $:s

name$.

GRANDAuGHTER 15 § ;‘°

e$
m No
n ¥es

m No
n ¥es

n No
n ¥es

 

 

 

 

3. Do your expenses include g N
o
expenses of people other than m
yourself and your dependents? ¥e$

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this fol'rn as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is tiled. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance it you know the value of

 

such assistance and have included it on Schedule I: Yourlncome (Offic'lal Form 106|.) Y°l-" expenses

4. The rental or home ownership expenses for your residence include tirst mortgage payments and $ 1’588_00
any rent for the ground or lot. 4.
if not included in line 4:
4a. Real estate taxes 4a $ 0.00
4b. Property, homeowner’s, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0-00

thcial Form 106J Schedule J: Your Expenses page 1

._ Case19-124897-rnl<n Doc 1 Entered 04[24/19 14:01:16` Page 4870]°"61 _ 7

Debtor1 CYREA A. MONROE

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Ofiicial Form 106J

 

First Name Middie Name Last Name

. Additional mortgage payments for your residence, such as horne equity loans

. Utilities:

6a Electricity, heat, natural gas
sb. Water, sewer, garbage collection

6c. Telephone, cell phone, internet, satellite, and cable services
ed other. specify; CABLE/lNTERNET

. Food and housekeeping supplies

. Chi|dcare and children’s education costs

. C|othing, |aundry, and dry cleaning

Persona| care products and services
Medica| and dental expenses

Transportation. include gas, maintenance. bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers magazines and books

Charitab|e contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (irl<ncwn)

Your payments of alimony, malntenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Officlal Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a Mortgages on other property

20b. Real estate taxes

20c. Property. homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20c. Homeowner’s association or condominium dues

Schedule J: Your Expenses

6a
6b.
6c.

6d.

10.

11.

12.

13.

15a
15b.
15c.

15d.

173.

17b.

17c.

17d.

18.

19.

20a
20b.
20c.
20d.

20e.

Your expenses

$

6666666666€6€6€6€6

666666€6 66

6666€6€6

6666€6€6€6

 

0.00

185.00
45.00

175.00
110.00

485.00
0.00
150.00
65.00
75.00

150.00

50.00
100.00

12.65
60.03

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

Debtor 1 CYREA A- MONROE Case number (irltncwn)

 

Frrst Name Middie Name Last Name

 

g No.

Qs'_i§e. ,19:1;4§9-@_Kn,_ ,~_DQC_._l_. EnieredtQi/zél!,l§?iéi;Qtl_;_l,§____,Eagde_,zi$,,@i,§l_ ..

 

 

 

 

 

 

 

 

 

 

m Ye$~ Explain here:

 

 

21. other. Specify; RENTERS lNSURANCE 21, +$ 42.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21 . 22a_ $ 3,292.68
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofiicial Form 106J-2 22b. $ 0_00
22c. Add line 22a and 22b, The result is your monthly expenses 22c_ $ 3,292_68
23. Calculate your monthly net income.
. . . $ 2,998.00
23a. Copy line 12 (your combined monthly lncome) from Schedule /. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. _ $ 3,292_68
23c. Subtract your monthly expenses from your monthly income 294 68
The result is your monthly net income. 23c. $ `
24, Do you expect an increase or decrease in your expenses within the year after you file this fonn?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your moitgage?
Ofiicial Form 106J Schedule J'. ¥our Expenses page 3

,t….….,~,t

,.1 928€__`19:124:39'“1*<'1_.___DOQ§.,,`,,.Eni€r€,d_»O4/_24/l9 14?.04,15,1,6 P<',J\Q,€, 599§ 61

Fill in this information to identify your case:

Debtor1 CYREA A. MONROE

First Name Middle Name

 

Debtor 2
(Spouse, if tillng) Fiist mine Mlddie Name

 

United States Bankruptcy Court for the: District of Nevada

Case number nw
(if known)
ill check if this is an

amended filing

 

 

Ofiicial Form 106Dec
Declaration About an lndividual Debtor’s Schedules wis

 

 

if two married people are filing together, both are equally responsible for supplying correct infonnation.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

MNO

n Yes. Name of person . Attach Banknlptcy Petr'tion Freparer‘s Notice, Declaration, and
Signature (Oft'lcial Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

X@M?¢X/[”W“\£

 

Signatdre of Debtor 1 Signature of Debtor 2
O?’YJ-DY/ 7

Date Date
MM/ DD / YYYY MM/ DD/ YYYY

Ofiicial Form 1060ec Declaration About an individual Debtor’s Schedules

_, Qase19_-_tl,2489-,mkn,, Doc,lt,,sEn,tere,d 04/24/19,14;01_:1,6._ _Eages§l_,oi..§ls,,,.,,.-_

Fill in this information to identify your case:

  

Check one box only as directed in this form and in
Form 122A-1Supp:

    
   

Debtor1 CYREA A. NIONROE

Firsi Name Middle Name Last Name

<~. .M,e»m-¢mt-v-¢-.~W.i_.. , , ,,` iv -,4'

  
       
     

la 1. There is no presumption of abuse.
Debtor 2
(SPOU$€, ifiling) Firsi Name Middle Name Last Name

 

l;l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: District of Nevada Means Test Calculatjon (Offlc§a| Form 122A__2)_

l;l 3. The Means Test does not apply now because of
qualified military service but it could apply later_

Case number
(if known)

 

 

 

 

Cl Check if this is an amended filing

Offlcial Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome izris

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Ofticial Form 122A-1Supp) with this form.

m Calculate Your Current Monthly lncome

1. What is your marital and filing status? Check one on|y.
m Not married Fill out Column A, lines 2-11.
l;l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

l;l Married and your spouse is NOT filing with you. You and your spouse are:
l;l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l;l Living separately or are legally separated Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your §
spouse are living apart for reasons that do not indude evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B). §

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through *
August 31. lfthe amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $ 2,998.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0 00
Column B is filled in. $ - $

4_ All amounts from any source which are regularly paid for household expenses
of you or your dependents including child support. lnclude regular contributions
from an unmarried partner, members of your household your dependents parents
and roommates_ include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on lirle 3.

$ 0.00 $

5. Net income from operating a business, profession,

Debtor 1 Debtor 2
or farm

 

Gross receipts (before all deductions) $___QW $__.

Ordinary and necessary operating expenses - $ 0.00- $

Net monthly income from a business profession, or farm 3 0.00 3 339 5 0.00 $
6. Net income from rental and other real property Debt061 0 Debtor2

Gross receipts (before all deductions) $_'O_ $

Ordinary and necessary operating expenses - $ 0.00 - $

Net monthly income from rental or other real property $ 0.00 $ 339 $_______O-OO
7. lnterest, dividends and royalties $

 

 

 

 

 

Ofiicial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

C Se 19: 24§9;m,kn,,_,D,c_).c.,l-,, Entered 04/24119 14101116 ,, Page 52§,01‘,6,1_,

 

 

Debtor1 CYREA A. MONROE Case number midtown
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unempioyment compensation $ 0.00 5

 

Do not enter the amount if you contend that the amount received was a benth
under the Social Security Act. instead list it here: ...............................

For you .................................................................................. $ 0.00
For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benth under the Social Security Act. $ 0.00 $

10. income from all other sources not listed above. Specify the source and amount
Do not include any benehts received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00
$ 0.00
Total amounts from separate pages, if any, + $ 0.00 + $
11. Calculate your total current monthly income. Add lines 2 through 10 for each + _
column Then add the total for column A to the total for column B. $ 2,998.00 $ ' s 2,998.00
Total current
monthly income
m Determine Whether the Means Test Appiies to You
12. Calculate your current monthly income for the year. Follow these steps:
§
12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') § $_2,§9_8.@ §
Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. § $_3_5,9_@__0_0 §
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you |ive. NEVADA
Fill in the number of people in your household 3
Fill in the median family income for your state and size of household ............................................................................................. 13. $ 55.349-00

 

 

 

To find a list of applicable median income amounts go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s ofnce.

14. How do the lines compare?

14a i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14bu Cl Line 12b is more than line 13. On the top of page 1. check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-24

 

By signing here. l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

X @/Mr~@\l%…/’ X

 

 

Signatiyé of Debtor 1 Signature of Debtor 2
Date 04/22/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and tile it with this form.

 

 

 

Ofiicial Form 122A-1 Chapter 7 Statement of Your Current Monthly income pace 2

Case 19,-124~89-mkn Doc 1 ,,.Entered_,Q4/24/19 14101:16, Page 53,,01° 61

Fill in this information to identify your case:

Debtor 1

 

First Name Middie Name Last Name

Debtor 2
(SpDuS€, if fliing) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

n Check if this is an amended filing

 

Ofiicial Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

 

 

File this supplement together with Chapter 7 Statement of Your Current Monthly lncome (Officia| Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. |f two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

m ldentify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are deined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
persona|, fami|y, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
lndividuals Filing for Bankruptcy (Official Form 101).

n No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

g Yes. Go to Part 2.

m Determine Whether Military Service Provisions Apply to You

 

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

g No. Go to line 3.

Cl Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).

El No. Go to line 3.

L_.l Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

3. Are you or have you been a Reservist or member of the National Guard?
g No. Comp|ete Form 122A-1. Do not submit this supplement
n Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).

n No. Comp|ete Form 122A-1. Do not submit this supplement
Cl Yes. Check any one of the following categories that applies;

n l was called to active duty after September 11, 2001, for at least if Y°U Checked °ne Of the Cafeg°l’ie$ to the lefL 90 to

90 days and remain on active duty. Form 122A-1. On the top of page 1 of Form 122A-1,
check box 3, The Means Test does not apply now, and
sign Part 3. Then submit this supplement with the signed
Form 122A-1. You are not required to fill out the rest of
Ofiicial Form 122A-1 during the exclusion period The
exclusion period means the time you are on active duty
or are performing a homeland defense activity, and for
Cl l performed a homeland defense activity for at least 90 days, 540 days afterward 11 U.S_C_ § 707(b)(2)(D)(ii)_

ending on , which is fewer than 540 days

before | file this bankruptcy case.

Cl l was called to active duty after September 11, 2001, for at least
90 days and was released from active duty on
which is fewer than 540 days before l file this bankruptcy case.

Cl l am performing a homeland defense activity for at least 90 days.

if your exclusion period ends before your case is closed
you may have to file an amended form later.

 

 

 

Ofiicial Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2)

NVB 1007-l (Rev, 12/15)

tv

\IO'\

00

10

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 54 of 61

Na.me, Address, Teiephone No., Bar Numbcr, Fax No. & E-maii address

UNITED STATES BANIUUPTCY COURT
DISTRICT OF NEVADA
In re: (Name of Debtor) BK-
Cyrea A. Monroe Chapter 7

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

The above named Debtor hereby verifies that the attached list of creditors is true and correct to
to the best of his/her knowledge

Date Mj Signature

Date @é/§é j M…-_-_-/Signature

 

 

 

Case 19-12489-mkn Doc 1

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 S. EASTERN AVENUE

SUIRE 200

LAS VEGAS, NV 89123

ADVANCE GROUP, INC. DBA RAPID CASH
-4921 W SAHARA AVENUE
LAS VEGAS, NV 89146

AT & T

BANKRUPTCY DEPT.
P.O. BOX 537104
ATLANTA, GA 30353

SPRINT

BANKRUPTCY DEPT.

P.O. BOX 4191

CAROL STRAM, IL 60197-4191

US BANK NA

ATTENTION: BANKRUPTCY DEPT.
P.O. BOX 6335

FARGO, ND 58125-6335

WELLS FARGO
ATTENTION: BANKRUPTCY DEPT.

P. O. BOX 6995
Portland, OR 97228~6995

AMERICA FIRST CU

ATTENTION: BANKRUPTCY DEPT.
PO BOX 9199

Ogden, Utah 84409

CAPITAL ONE
ATTENTION: BANKRUPTCY DEPT.

P.O. BOX 30285
SALT LAKE CITY, UT 84130-0284

FIRST PREMIER
ATTENTION: BANKRUPTCY DEPT.

PO BOX 5529
SiouX Falls, SD 57117-5529

Entered 04/24/19 14:01:16 Page 55 of 61

 

 

 

vin »

 

 

Case 19-12489-mkn Doc 1

RIGHTSIZE FUNDING
7625 DEAN MARTIN DRIVE
LAS VEGAS, NV 89139

NEVADA WEST FINANCIAL
7625 DEAN MARTIN DRIVE
LAS VEGAS, NV 89139

HLS NEVADA LLC
P.O. BOX 94703
LAS VEGAS, NV 89123

THE OLEN COMPANY
4535 W SAHARA AVENUE
LAS VEGAS NV 89102

NEWMAN PROPERTY MANAGEMENT
2595 TORREY PINES AVENUE
LAS VEGAS, NV 89146

NAVIENT
P.O. BOX 5555
WILKE-BARR, PA 18773

US DEPT OF EDUCATION
400 MARYLAND AVENUE SW
WASHINGTON DC 20202

CHECK CITY
2640 CRIMSON CANYON DR
LAS VEGAS, NV 89146

COLLEGE OF DUPAGE
425 FAWELL BLVD
GLEN ELLYN, IL 60137

Entered 04/24/19 14:01:16 Page 56 of 61

 

Case 19-12489-mkn Doc 1

JP MORGAN CHASE

ATTN: BANKRUTPCY DEPT.
PO BOX 15145 Wilmington
Wilmington, DE 19850

TESORA / OVATION
9465 W POST ROAD
LAS VEGAS, NV 89148

OVATION DEVELOPMENT
6021 S Fort Apache Rd # 100
LAS VEGAS, NV 89148

BRENDA NEWMAN ET AL
2595 S Torrey Pines Dr
LAS vEGAS, Nv 89146

WAUBONSEE COMMUNITY COLLEGE
BURSAR'S/CASHIER'S OFFICE
ROute 47 @ WAUBONSEE DRIVE
Sugar Grove, IL 60554-9454

AT & T/DIRECTV

AT&T Payment Center
ATTN: BANKRUPTCY DEPT
P.O. BOX 930170
Dallas, TX 75393-0170

COX COMMUNICATIONS
ATTN: BANKRUPTCY DEPT.
P.O. BOX 78071
Phoenix, AZ 85062-8071

CASHl LOANS
8450 W Sahara Ave #114

LAS VEGAS, NV 89117

EASY MONEY
2550 S Rainbow Blvd el
Las Vegas, NV 89146

Entered 04/24/19 14:01:16 Page 57 of 61

 

 

 

Case 19-12489-mkn Doc 1

A ADVANCE PAYDAY
3985 Sunset Rd # C
LAS VEGAS, NV 89120

ADVANCE AMERICA
ATTN: LEGAL DEPARTMENT
4001 S Decatur Blvd Suite 7

Las Vegas, NV 89103

MONEYTREE

ATTN: LEGAL/BANKRUPTCY DEPT.
6720 Fort Dent Way Suite 230
Seattle, WA 98188

QUICK CASH/LEND NATION
ATTN: LEGAL/BANKRUPTCY DEPT.
6181 S Rainbow Blvd Ste 104
LAS VEGAS, NV 89118

BANK OF AMERICA

ATTN: BANKRUPTCY DEPT.
PO BOX 25118

Tampa, FL 33622-5118

AMERICA lST CU

ATTN: BANKRUPTCY DEPT.
PO BOX 9199

Ogden, Utah 84409

EXETER FINANCE

ATTN: BANKRUPTCY DEPT
P.O. BOX 166008
Irving, TX 75016

LOBEL FINANCIAL
777 N Rainbow Blvd # 175

Las Vegas, NV 89107

SNAP FINANCE
ATTN: BANKRUPTCY/LEGAL DEPT
PO BOX 26561

Salt Lake City, UT 84126

Entered 04/24/19 14:01:16 Page 58 of 61

 

 

 

Case 19-12489-mkn Doc 1 Entered 04/24/19 14:01:16 Page 59 of 61

CSAA GENERAL INSURANCE
3055 Oak Road
Walnut Creek, CA 94597

JOHNATHAN NEIL & ASSOCIATES
P.O. BOX 7000
TARZANA, CA 91357-7000

ALLSTATE

ATTN: BANKRUPTCY DEPT.

2012 Corporate Lane SUITE 108
PO BOX 4310

NAPERVILLE, IL 60563

GEICO

GEICO Remittance Center-ATTN: BANKRUPTCY
One GEICO Plaza

Bethesda, MD 20811-0001

CREDIT COLLECTION SERVICES
725 CANTON STREET
NORWOOD, CA 02062

SHADOW EMERGENCY PHYSICIANS PLLC
P.O. BOX 13917
PHILADELPHIA, PA 19101-3917

CHECK CITY
P.O. BOX 1259 DEPT#108759
OAKS, PA 19456

ABSTRAT
9800 CENTER PARKWAY #1100

HOUSTON, TX 77063

ACCOUNT RECOVER/DITRONICS
P.O. BOX 7648
GOODYEAR, AZ 85338

 

 

 

 

Case 19-12489-mkn Doc 1

AD ASTRA RECOVERY
7330 W 33RD ST N SUITE 118
WICHITA, KS 67205

ALLTRAN EDUCATION IN FK
840 S FRONTAGE RD
WOODRIDGE, IL 60517

RADIOLOGY ASSOCIATES OF NEVADA
ATTN: BILLILNG/LEGAL DEPT.
5495 S Rainbow Blvd

Las Vegas, NV 89118

AMERICOLLECT INC
1851 S ALVERNO ROAD
MANITOWOC, WI 54220

THE CBE GROUP C/O DIRECTV
P.O. BOX 126
WATERLOO, IA 50704

CREDIT CONTROL CORP C/O COX COMM
11821 ROCK LANDING DR
NEWPORT NEWS, VA 23606

CREST FINANCIAL

61 West 13490 South
Draper UT 84020

ATTN: LEGAL DEPARTMENT

PROGRESSIVE FINANCE
ATTN: LEGAL DEPARTMENT

256 West Data Drive
Draper, UT 84020

CSAA INSURANCE GROUP DBA AAA INSURANCE
ATTN: LEGAL/BANKRUPTCY DEPT.

3055 Oak Road
Walnut Creek, CA 94597

Entered 04/24/19 14:01:16 Page 60 of 61

 

 

Case 19-12489-mkn Doc 1

LOBEL FINANCIAL

ATTN: LEGAL/BANKRUPTCY DEPT.
P.O. BOX 3000

ANAHEIM, CA 92803

MIDLAND FUNDING - C/O CAPITAL ONE BANK
ATTN: LEGAL/BANKRUPTCY DEPT

2365 NORTHSIDE DR #200

SAN DIEGO, CA 92108

CLARK COUNTY COLLECTION

C/O NEMMAN PROPERTY MANAGEMENT
860 W SUNSET ROAD, SUITE 100
LAS VEGAS, NV 89148

TRANSWORLD SYSTEMS / RADIOLOGY PHYS
ATTN: BILLING DEPT

P.O. BOX 15609

WILMINGTON, DE 19850

NATIONAL CREDIT SYSTES
C/O TESORA

P.O. BOX 312125
ATLANTA, GA 31131-2125

MIDWEST FDELILTY SERVICE
C/O EMG ACQUISITION GROUP
103 MAIN STREET

OTTAWA, KS 66067

Entered 04/24/19 14:01:16 Page 61 of 61

